Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burks et al. (US. Pub. No. 2015/0351145 A1; hereinafter “Burks”) in view of Dees et al. (US. Pub. No. 2021/0160213 A1; hereinafter “Dees”).

Regarding claim 1, Burks teaches an electronic device (see Burks¸ fig. 5, proxy 510) comprising: 
a network node (see Burks, fig. 5, internet 508); 
an interface circuit, communicatively coupled to the network node, configured to communicate with a second electronic device (see Burks, fig. 5, controller 502); 
a processor coupled to the interface circuit; and memory, coupled to the processor, configured to store program instructions (see Burks, para. [0167]), wherein, when executed by the processor, the program instructions cause the electronic device to perform operations associated with a virtual Bluetooth gateway (see Burks, fig. 11, tunnel 910), comprising: 
receiving a first packet associated with the second electronic device and that has an Internet Protocol (IP)-compatible format (See Burks, fig. 11, IP read 1120); 
de-encapsulating a second packet from the first packet, wherein the second packet is compatible with a Bluetooth communication protocol (see Burks, fig. 11, BLE read 1124); and 
providing the second packet using the Bluetooth communication protocol (see Burks, fig. 11, 1126, para. [0107]).
Burks is silent to teaching that wherein the de-encapsulating is performed in a transport layer in a software stack, which is above a driver layer and a data layer in the software stack that are associated with the Bluetooth communication protocol. 
In the same field of endeavor, Dees teaches a device wherein the de-encapsulating is performed in a transport layer in a software stack, which is above a driver layer and a data layer in the software stack that are associated with the Bluetooth communication protocol (see Dees, fig. 6, LE transport layer and Network transport layer, para. [0044,46]).


Regarding claim 2, the combination of Burks and Dees teaches the electronic device of claim 1, wherein the electronic device does not comprise a physical Bluetooth radio (see Burks, para. [0161], software only components).

Regarding claim 3, the combination of Burks and Dees teaches the electronic device of claim 2, wherein the electronic device comprises a virtual Bluetooth device that communicates with the second electronic device via the virtual Bluetooth gateway; and wherein the virtual Bluetooth device has the capabilities of a physical Bluetooth radio (see Burks, fig. 11, 1124, 1130).

Regarding claim 4, the combination of Burks and Dees teaches the electronic device of claim 1, wherein the second packet is associated with a Bluetooth application (see Burks, fig. 11, read operation of value C).

Regarding claim 5, the combination of Burks and Dees teaches the electronic device of claim 1, wherein the first packet has a JavaScript Object Notation (JSON) format (see Burks, para. [0088]).

Regarding claim 6, the combination of Burks and Dees teaches the electronic device of claim 1, wherein the second packet comprises a generic access profile (GAP) packet or a generic attribute profile (GATT) packet (see Burks, para. [0088]).

claim 7, the combination of Burks and Dees teaches the electronic device of claim 1, wherein the operations comprise: 
receiving a third packet that is compatible with the Bluetooth communication protocol (see Burks, fig. 11, 1130); 
encapsulating the third packet in a fourth packet that has the IP-compatible format (see Burks, fig. 11, 1136);
wherein the encapsulating is performed in the transport layer in the software stack (see Dees, fig. 8, para. [0044-46]); and 
providing the fourth packet addressed to the second electronic device (see Burks, fig. 11, 1136, para. [0109]).

Regarding claim 8, the combination of Burks and Dees teaches the electronic device of claim 1, wherein the virtual Bluetooth gateway is configured to support a set of vendor-independent Bluetooth operations (see Burks, fig. 11, 12, read and write).

Regarding claim 9, the combination of Burks and Dees teaches the electronic device of claim 8, wherein the virtual Bluetooth gateway provides application programming interfaces (APIs) for the set of vendor-independent Bluetooth operations that facilitate communication with a vendor-specific Bluetooth application (see Burks, para. [0085]); and 
wherein the operations comprise remote discovering of characteristics and attributes of the second electronic device via the APIs (see Dees, para. [0050], discovery of insertion and reduction features by devices S and T). 

claim 10, the combination of Burks and Dees teaches the electronic device of claim 1, wherein the Bluetooth communication protocol comprises Bluetooth Low Energy (BLE) (see Burks, para. [0097]).

Regarding claim 11, the combination of Burks and Dees teaches the electronic device of claim 1, wherein the first packet is communicated using a Message Queuing Telemetry Transport (MQTT) (see Dees, para. [0052-54]).

Regarding claim 12, Burks teaches a non-transitory computer-readable storage medium for use in conjunction with an electronic device, the computer-readable storage medium storing program instructions that, when executed by the electronic device, cause the electronic device to perform operations associated with a virtual Bluetooth gateway comprising: 
receiving a first packet associated with a second electronic device and that has an Internet Protocol (IP)-compatible format (See Burks, fig. 11, IP read 1120);
de-encapsulating a second packet from the first packet, wherein the second is compatible with a Bluetooth communication protocol  (see Burks, fig. 11, BLE read 1124); and
providing the second packet using the Bluetooth communication protocol (see Burks, fig. 11, 1126, para. [0107]).
Burks is silent to teaching that wherein the de-encapsulating is performed in a transport layer in a software stack, which is above a driver layer and a data layer in the software stack that are associated with the Bluetooth communication protocol. 
In the same field of endeavor, Dees teaches a device wherein the de-encapsulating is performed in a transport layer in a software stack, which is above a driver layer and a data layer in the software 
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teaching of Burks with the teaching of Dees in order to provide low power devices with gateways and connections to the Internet (see Dees, para. [0003-4]). 

Regarding claims 13-17, the dependent claims are interpreted and rejected for the same reasons as set forth above in claims 2, 3, 5, 7-9, respectively. 

Regarding claim 18, Burks teaches a method for providing a virtual Bluetooth gateway, comprising: by an electronic device: 
receiving a first packet associated with a second electronic device and that has an Internet Protocol (IP)-compatible format (See Burks, fig. 11, IP read 1120);
de-encapsulating a second packet from the first packet, wherein the second is compatible with a Bluetooth communication protocol (see Burks, fig. 11, BLE read 1124); and
providing the second packet using the Bluetooth communication protocol. (see Burks, fig. 11, 1126, para. [0107]). 
Burks is silent to teaching that wherein the de-encapsulating is performed in a transport layer in a software stack, which is above a driver layer and a data layer in the software stack that are associated with the Bluetooth communication protocol. 
In the same field of endeavor, Dees teaches a method wherein the de-encapsulating is performed in a transport layer in a software stack, which is above a driver layer and a data layer in the software stack that are associated with the Bluetooth communication protocol (see Dees, fig. 6, LE transport layer and Network transport layer, para. [0044,46]).


Regarding claims 19 and 20, the dependent claims are interpreted and rejected for the same reasons as set forth above in claims 7-9, respectively. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.Nagasaki (2017/0344577) teaches an Internet of Things system. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached on (571) 272-7867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WEN W HUANG/               Primary Examiner, Art Unit 2648